Case 2:19-cv-03955-MWF-FFM Document 45 Filed 08/08/19 Page 1 of 2 Page ID #:1842



   1 HUESTON HENNIGAN LLP
     John C. Hueston, State Bar No. 164921
   2 jhueston@hueston.com
   3 Douglas J. Dixon, State Bar No. 275389
     ddixon@hueston.com
   4 Andrew K. Walsh, State Bar No. 273763
     awalsh@hueston.com
   5 523 West 6th Street, Suite 400
     Los Angeles, CA 90014
   6 Telephone: (213) 788-4340
   7 Facsimile: (888) 775-0898
   8 Attorneys for Defendants Southern California
     Edison Company and Edison International
   9
  10                            UNITED STATES DISTRICT COURT
  11                          CENTRAL DISTRICT OF CALIFORNIA
  12
       ANDREW VON OEYEN, an individual;           Case No. 2:19-cv-03955-MWF-AFM
  13   EMMANUEL VILLAUME, an
       individual; DAWN ERICSON,                  CORPORATE DISCLOSURE
  14   individually and as Trustee of the         STATEMENT BY SOUTHERN
       DAWN NAVARRO ERICSON TRUST;                CALIFORNIA EDISON COMPANY
  15   DOMINQUE NAVARRO, an                       AND EDISON INTERNATIONAL
       individual; JACK SILVERMAN, an
  16   individual; CLAIRE SILVERMAN, an           Fed. R. Civ. P. 7.1
       individual; MARIEL SANDOVAL,
  17   individually and as parent and
       natural guardian of STELLA BELLE
  18   SANDOVAL, a minor; CLIFF HIRSCH,
       an individual; GLADYS HIRSCH, an
  19   individual; ISHC LOMPOC, LLC, a
       California limited liability company;
  20   PAUL ROTHBARD, an individual; and
       CHELSEA SEGAL, an individual,
  21
                       Plaintiffs,
  22
                 vs.
  23
     SOUTHERN CALIFORNIA EDISON;
  24 EDISON INTERNATIONAL; THE
     BOEING COMPANY; and DOES 1
  25 through 100, inclusive,
  26             Defendants.
  27
  28

                             CORPORATE DISCLOSURE STATEMENT BY SOUTHERN
                          CALIFORNIA EDISON COMPANY AND EDISON INTERNATIONAL
       5560061
Case 2:19-cv-03955-MWF-FFM Document 45 Filed 08/08/19 Page 2 of 2 Page ID #:1843



   1             Pursuant to Federal Rule of Civil Procedure 7.1, the undersigned counsel of
   2 record for Defendants Southern California Edison and Edison International (“The
   3 Edison Defendants”) certifies the following:
   4             1.    Edison International (“EIX”) is a private, non-governmental entity. The
   5             undersigned certifies that EIX has no parent corporation and that no publicly-
   6             held corporation owns 10% or more of EIX’s stock.
   7             2.    Southern California Edison Company (“SCE”) is a private, non-
   8             governmental entity. The undersigned certifies that SCE is a wholly-owned
   9             subsidiary of EIX.
  10
  11 Dated: August 8, 2019                       HUESTON HENNIGAN LLP
  12
  13                                             By:     /s/ John C. Hueston
  14                                                     John C. Hueston
                                                         Douglas J. Dixon
  15                                                     Andrew K. Walsh
  16
                                                 Attorneys for Defendants
  17                                             Southern California Edison Company and
                                                 Edison International
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                   -2-
                             CORPORATE DISCLOSURE STATEMENT BY SOUTHERN
                          CALIFORNIA EDISON COMPANY AND EDISON INTERNATIONAL
       5560061
